Exhibit 10.2

REGISTRATION RIGHTS AGREEMENT

This Registration Rights Agreement (this “Agreement”) is made and entered into
as of October 31, 2016 among THE FEMALE HEALTH COMPANY, a Wisconsin corporation
(the “Company”), and the undersigned stockholders (each, a “Stockholder” and
collectively, the “Stockholders”) of ASPEN PARK PHARMACEUTICALS, INC., a
Delaware corporation (“APP”).

RECITALS

A. This Agreement is being executed in connection with an Amended and Restated
Agreement and Plan of Merger, dated as of the date hereof (as the same may be
amended from time to time, the “Merger Agreement”), among the Company, Blue Hen
Acquisition, Inc., a Delaware corporation and wholly-owned Subsidiary of the
Company (“APP Merger Sub”), and APP, providing for, among other things, the
merger of APP Merger Sub with and into APP (the “APP Merger”) pursuant to the
terms and conditions of the Merger Agreement.

B. Pursuant to the APP Merger, the Stockholders will acquire record or
beneficial ownership of shares of Common Stock and Series 4 Preferred Stock.

C. In connection with the consummation of the transactions contemplated by the
Merger Agreement, and pursuant to the terms of the Merger Agreement, the parties
hereto desire to enter into this Agreement in order to grant certain
registration rights to the Stockholders with respect to the Common Stock and
Series 4 Preferred Stock and as set forth herein.

AGREEMENTS

In consideration of the foregoing recitals and the mutual representations,
warranties, covenants and agreements set forth herein, and intending to be
legally bound hereby, the parties agree as follows:

1. Defined Terms. For purposes of this Agreement, capitalized terms used and not
defined herein shall have the respective meanings ascribed to them in the Merger
Agreement or this Section 1.

“Board” means the board of directors (or any successor governing body) of the
Company.

“Common Stock” means the common stock, par value $0.01 per share, of the
Company, and any other shares of stock issued or issuable with respect thereto
(whether by way of a stock dividend or stock split or in exchange for or upon
conversion of such shares or otherwise in connection with a combination of
shares, distribution, recapitalization, merger, consolidation, other corporate
reorganization or other similar event with respect to the Common Stock).

“Loss” means any loss, damage, claim or liability (joint or several) to which
any person with indemnification rights pursuant to Section 6 may become subject
under the Securities Act, the Exchange Act, or other federal or state law.



--------------------------------------------------------------------------------

“Prospectus” means the prospectus or prospectuses included in any Registration
Statement (including, without limitation, a prospectus that includes any
information previously omitted from a prospectus filed as part of an effective
Registration Statement in reliance on Rule 430A under the Securities Act or any
successor rule thereto), as amended or supplemented by any prospectus
supplement, with respect to the terms of the offering of any portion of the
Registrable Securities covered by such Registration Statement and by all other
amendments and supplements to the prospectus, including post-effective
amendments and all material incorporated by reference in such prospectus or
prospectuses.

“Registrable Securities” means (a) the Shares, and (b) any shares of Common
Stock issued or issuable with respect to any shares described in subsection (a)
above by way of a stock dividend or stock split or in exchange for or upon
conversion of such shares or otherwise in connection with a combination of
shares, distribution, recapitalization, merger, consolidation, other
reorganization or other similar event with respect to the Common Stock (it being
understood that, for purposes of this Agreement, a Person shall be deemed to be
a holder of Registrable Securities whenever such Person has the right to then
acquire or obtain from the Company any Registrable Securities, whether or not
such acquisition has actually been effected). As to any particular Registrable
Securities, such securities shall cease to be Registrable Securities when
(i) the SEC has declared a Registration Statement covering such securities
effective and such securities have been disposed of pursuant to such effective
Registration Statement, (ii) such securities are sold under circumstances in
which all of the applicable conditions of Rule 144 under the Securities Act are
met, (iii) such securities become eligible for sale pursuant to Rule 144 without
volume or manner-of-sale restrictions and without the requirement for the
Company to be in compliance with the current public information requirement
under Rule 144(c)(1), (iv) such securities are otherwise transferred or (v) such
securities have ceased to be outstanding.

“Registration” shall mean a registration effected by preparing and filing a
Registration Statement or similar document in compliance with the requirements
of the Securities Act, and the applicable rules and regulations promulgated
thereunder, and such Registration Statement becoming effective.

“Registration Statement” means any registration statement of the Company,
including the Prospectus, amendments and supplements to such registration
statement, including post-effective amendments, all exhibits and all material
incorporated by reference in such registration statement.

“Rule 144” means Rule 144 under the Securities Act or any successor rule
thereto.

“SEC” shall mean the Securities and Exchange Commission.

“Securities Act” shall mean the Securities Act of 1933.

“Selling Expenses” means all underwriting discounts, selling commissions and
stock transfer taxes applicable to the sale of Registrable Securities, and fees
and disbursements of counsel for any holder of Registrable Securities, except
for the reasonable fees and disbursements of counsel for the holders of
Registrable Securities required to be paid by the Company pursuant to Section 5.

 

2



--------------------------------------------------------------------------------

“Series 4 Preferred Stock” means the Class A Convertible Preferred Stock-Series
4, par value $0.01 per share, of the Company, and any other shares of stock
issued or issuable with respect thereto (whether by way of a stock dividend or
stock split or in exchange for or upon conversion of such shares or otherwise in
connection with a combination of shares, distribution, recapitalization, merger,
consolidation, other corporate reorganization or other similar event with
respect to the Series 4 Preferred Stock).

“Shares” means the shares of Common Stock issued or issuable to the Stockholders
pursuant to the Merger Agreement, including any Escrow Shares, and any shares of
Common Stock issued or issuable to the Stockholders upon conversion of the
Series 4 Preferred Stock issued or issuable to the Stockholders pursuant to the
Merger Agreement.

2. Demand Registration.

(a) At any time and from time to time after the date of this Agreement, holders
of a majority of the Registrable Securities then outstanding (excluding, for
this purpose, any Registrable Securities then subject to a Lock-Up Agreement)
may request Registration under the Securities Act of all or any portion of their
Registrable Securities (each, a “Demand Registration”). Each request for a
Demand Registration shall specify the number of Registrable Securities requested
to be included in the Demand Registration. Upon receipt of any such request, the
Company shall promptly (but in no event later than 10 days following receipt
thereof) deliver notice of such request to all other holders of Registrable
Securities who shall then have 20 days from the date such notice is given to
notify the Company in writing of their desire to be included in such
Registration. The Company shall prepare and file with (or confidentially submit
to) the SEC a Registration Statement on Form S-1 or any successor form or, if
available and at the Company’s option, on Form S-3 or any successor form,
covering all of the Registrable Securities that the holders thereof have
requested to be included in such Demand Registration, within 90 days after the
date on which the initial request is given and shall use its reasonable efforts
to cause such Registration Statement to be declared effective by the SEC as soon
as practicable thereafter. The Company shall not be required to effect a Demand
Registration more than two times pursuant to this Section 2(a).

(b) The Company shall not be obligated to effect, or take any action to effect,
any Demand Registration (i) within 180 days after the effective date of a
previous Demand Registration or a previous Piggyback Registration in which
holders of Registrable Securities were permitted to register the offer and sale
under the Securities Act, or (ii) during the period that is 60 days before the
Company’s good faith estimate of the date of filing of, and ending on a date
that is 180 days after the effective date of, a Company-initiated Registration,
provided, that the Company is actively employing in good faith reasonable
efforts to cause such Registration statement to become effective. The Company
may postpone for up to 120 days the filing or effectiveness of a Registration
Statement for a Demand Registration if the Board determines in its reasonable
good faith judgment that such Demand Registration would (x) materially interfere
with a significant acquisition, corporate organization, financing, securities
offering or other

 

3



--------------------------------------------------------------------------------

similar transaction involving the Company, (y) require premature disclosure of
material information that the Company has a bona fide business purpose for
preserving as confidential or (z) render the Company unable to comply with
requirements under the Securities Act or Exchange Act; provided, that in such
event the holders of a majority of the Registrable Securities initiating such
Demand Registration shall be entitled to withdraw such request and, if such
request for a Demand Registration is withdrawn, such Demand Registration shall
not count as one of the permitted Demand Registrations hereunder and the Company
shall pay all Registration expenses in connection with such Registration.

(c) Notwithstanding the provisions of Section 2(a) above or any other provision
of this Agreement, a Registration pursuant to a Demand Registration shall not
count as a Registration unless and until the Registration Statement filed with
the SEC with respect to a Registration pursuant to a Demand Registration has
been declared effective by the SEC; provided, that if, after such Registration
Statement has been declared effective, an offering of Registrable Securities in
a Registration pursuant to a Demand Registration is subsequently interfered with
by any stop order or injunction of the SEC, federal or state court or any other
Governmental Entity, the Registration Statement with respect to such
Registration shall be deemed not to have been declared effective, unless and
until, such stop order or injunction is removed, rescinded or otherwise
terminated.

(d) If the holders of the Registrable Securities initially requesting a Demand
Registration elect to distribute the Registrable Securities covered by their
request in an underwritten offering, they shall so advise the Company as a part
of their request made pursuant to Section 2(a), and the Company shall include
such information in its notice to the other holders of Registrable Securities.
The holders of a majority of the Registrable Securities initially requesting the
Demand Registration shall select the investment banking firm or firms to act as
the managing underwriter or underwriters in connection with such offering;
provided, that such selection shall be subject to the prior written consent of
the Company.

(e) The Company shall not include in any Demand Registration any securities
which are not Registrable Securities without the prior written consent of the
holders of a majority of the Registrable Securities initially requesting such
Demand Registration, which consent shall not be unreasonably withheld or
delayed. If a Demand Registration involves an underwritten offering and the
managing underwriter of the requested Demand Registration advises the Company
and the holders of Registrable Securities in writing that in its reasonable and
good faith opinion the number of shares of Common Stock proposed to be included
in the Demand Registration, including all Registrable Securities and all other
shares of Common Stock proposed to be included in such underwritten offering,
exceeds the number of shares of Common Stock which can be sold in such
underwritten offering and/or the number of shares of Common Stock proposed to be
included in such Demand Registration would adversely affect the price per share
of the Common Stock proposed to be sold in such underwritten offering, the
Company shall include in such Demand Registration (i) first, the shares of
Common Stock that the holders of Registrable Securities propose to sell, and
(ii) second, the shares of Common Stock proposed to be included therein by any
other Persons (including shares of Common Stock to be sold for the account of
the Company and/or other holders of Common Stock) allocated among such Persons
in such manner as they may agree. If the managing underwriter determines that
less than all of

 

4



--------------------------------------------------------------------------------

the Registrable Securities proposed to be sold can be included in such offering,
then the Registrable Securities that are included in such offering shall be
allocated pro rata among the respective holders thereof on the basis of the
number of Registrable Securities owned by each such holder.

(f) With respect to any Stockholder who is a party to a Lock-Up Agreement,
during the “Lock-Up Period” set forth in such Lock-Up Agreement such Stockholder
may not make any demand for or exercise any rights with respect to, the
Registration of any Shares, whether pursuant to this Agreement or otherwise;
provided, however, that the foregoing shall not prohibit any Stockholder from
exercising any Piggyback Registration rights under this Agreement, provided that
the lock-up restrictions set forth in the Lock-Up Agreement shall remain in
effect during the “Lock-Up Period” set forth in such Lock-Up Agreement with
respect to any Shares that are registered in connection with the exercise of
such Piggyback Registration rights.

3. Piggyback Registration.

(a) Whenever the Company proposes to register the offer and sale of any shares
of Common Stock under the Securities Act (other than a Registration (i) pursuant
to a Registration Statement on Form S-8 (or other Registration solely relating
to an offering or sale to employees or directors of the Company pursuant to any
employee stock plan or other employee benefit arrangement), (ii) pursuant to a
Registration Statement on Form S-4 (or similar form that relates to a
transaction subject to Rule 145 under the Securities Act or any successor rule
thereto) or (iii) in connection with any dividend or distribution reinvestment
or similar plan), whether for its own account or for the account of one or more
stockholders of the Company and the form of Registration Statement (a “Piggyback
Registration Statement”) to be used may be used for any Registration of
Registrable Securities (a “Piggyback Registration”), the Company shall give
prompt written notice to the holders of Registrable Securities of its intention
to effect such a registration and, subject to Section 3(b) and Section 3(c),
shall include in such Registration all Registrable Securities with respect to
which the Company has received written requests for inclusion from the holders
of Registrable Securities within 20 days after the Company’s notice has been
given to each such holder. The Company may postpone or withdraw the filing or
the effectiveness of a Piggyback Registration at any time in its sole
discretion. A Piggyback Registration shall not be considered a Demand
Registration for purposes of Section 2.

(b) If a Piggyback Registration is initiated as a primary underwritten offering
on behalf of the Company and the managing underwriter advises the Company and
the holders of Registrable Securities (if any holders of Registrable Securities
have elected to include Registrable Securities in such Piggyback Registration)
in writing that in its reasonable and good faith opinion the number of shares of
Common Stock proposed to be included in such Registration or takedown, including
all Registrable Securities and all other shares of Common Stock proposed to be
included in such underwritten offering, exceeds the number of shares of Common
Stock which can be sold in such offering and/or that the number of shares of
Common Stock proposed to be included in any such Registration or takedown would
adversely affect the price per share of the Common Stock to be sold in such
offering, the Company shall include in such Registration or takedown (i) first,
the shares of Common Stock that the Company proposes

 

5



--------------------------------------------------------------------------------

to sell; (ii) second, the shares of Common Stock requested to be included
therein by holders of Registrable Securities, allocated pro rata among all such
holders on the basis of the number of Registrable Securities owned by each such
holder or in such manner as they may otherwise agree; and (iii) third, the
shares of Common Stock requested to be included therein by holders of Common
Stock other than holders of Registrable Securities, allocated among such holders
in such manner as they may agree.

(c) If a Piggyback Registration is initiated as an underwritten offering on
behalf of a holder of Common Stock other than Registrable Securities, and the
managing underwriter advises the Company in writing that in its reasonable and
good faith opinion the number of shares of Common Stock proposed to be included
in such Registration or takedown, including all Registrable Securities and all
other shares of Common Stock proposed to be included in such underwritten
offering, exceeds the number of shares of Common Stock which can be sold in such
offering and/or that the number of shares of Common Stock proposed to be
included in any such Registration or takedown would adversely affect the price
per share of the Common Stock to be sold in such offering, the Company shall
include in such Registration or takedown (i) first, the shares of Common Stock
requested to be included therein by the holder(s) requesting such Registration
or takedown and by the holders of Registrable Securities, allocated pro rata
among all such holders on the basis of the number of shares of Common Stock
other than the Registrable Securities (on a fully diluted, as converted basis)
and the number of Registrable Securities, as applicable, owned by all such
holders or in such manner as they may otherwise agree; and (ii) second, the
shares of Common Stock requested to be included therein by other holders of
Common Stock, allocated among such holders in such manner as they may agree.

(d) If any Piggyback Registration is initiated as a primary underwritten
offering on behalf of the Company, the Company shall select the investment
banking firm or firms to act as the managing underwriter or underwriters in
connection with such offering.

(e) Any holder of Registrable Securities shall have the right to withdraw from a
Piggyback Registration for any or no reason whatsoever upon written notification
to the Company and the underwriter or underwriters (if any) of his, her or its
intention to withdraw from such Piggyback Registration prior to the
effectiveness of the Registration Statement filed with the SEC with respect to
such Piggyback Registration.

4. Registration Procedures. If and whenever the holders of Registrable
Securities request that the offer and sale of any Registrable Securities be
registered under the Securities Act pursuant to the provisions of this
Agreement, the Company shall use its reasonable best efforts to effect the
Registration of the offer and sale of such Registrable Securities under the
Securities Act in accordance with the intended method of disposition thereof,
and pursuant thereto the Company shall, as applicable:

(a) prepare and file with the SEC as soon as is reasonably practicable a
Registration Statement covering such Registrable Securities and use its
reasonable best efforts to cause such Registration Statement to be declared
effective and remain effective until all Registrable Securities covered by such
Registration Statement have been sold;

 

6



--------------------------------------------------------------------------------

(b) prepare and file with the SEC such amendments, post-effective amendments and
supplements to such Registration Statement and the Prospectus used in connection
therewith as may be necessary to keep such Registration Statement effective
until all Registrable Securities covered by such Registration Statement are sold
in accordance with the intended plan of distribution set forth in such
Registration Statement or supplement to the Prospectus and to comply with the
provisions of the Securities Act with respect to the disposition of such
Registrable Securities in accordance with the intended methods of disposition
set forth in such Registration Statement;

(c) prior to filing a Registration Statement or Prospectus, or any amendment or
supplement thereto, furnish without charge to the holders of Registrable
Securities included in such Registration (or counsel designated by the
majority-in-interest of the participating holders) copies of such Registration
Statement as proposed to be filed, each amendment and supplement to such
Registration Statement (in each case including all exhibits thereto and
documents incorporated by reference therein), the Prospectus included in such
Registration Statement (including each preliminary Prospectus), and such other
documents as the underwriters and the holders of Registrable Securities included
in such Registration may reasonably request in order to facilitate the
disposition of the Registrable Securities owned by such holders. It is
understood that the foregoing documents will be subject to the review of such
holder or such counsel (it being acknowledged and agreed that if a holder does
not object to or comment on the aforementioned documents within such two
Business Days then the holder shall be deemed to have consented to and approved
the use of such documents);

(d) notify each selling holder of Registrable Securities, promptly after the
Company receives notice thereof, of the time when such Registration Statement
has been declared effective or a supplement to any Prospectus forming a part of
such Registration Statement has been filed with the SEC;

(e) furnish to each selling holder of Registrable Securities such number of
copies of the Prospectus included in such Registration Statement (including each
preliminary Prospectus) and any supplement thereto (in each case including all
exhibits and documents incorporated by reference therein), and such other
documents as such seller may reasonably request in order to facilitate the
disposition of the Registrable Securities owned by such seller;

(f) use its reasonable best efforts to register or qualify such Registrable
Securities under such other securities or “blue sky” laws of such jurisdictions
as any selling holder reasonably requests and do any and all other acts and
things which may be reasonably necessary or advisable to enable such holders to
consummate the disposition in such jurisdictions of the Registrable Securities
owned by such holders; provided, that the Company shall not be required to
qualify generally to do business, subject itself to general taxation or consent
to general service of process in any jurisdiction where it would not otherwise
be required to do so but for this Section 4(f);

(g) notify each selling holder of such Registrable Securities, at any time when
a Prospectus relating thereto is required to be delivered under the Securities
Act, of the happening of any event that would cause the Prospectus included in
such Registration Statement

 

7



--------------------------------------------------------------------------------

to contain an untrue statement of a material fact or omit any fact necessary in
order to make the statements made therein, in light of the circumstances under
which they were made, not misleading, and, at the request of any such holder,
the Company shall prepare a supplement or amendment to such Prospectus so that,
as thereafter delivered to the purchasers of such Registrable Securities, such
Prospectus shall not contain an untrue statement of a material fact or omit to
state any fact necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading;

(h) make available for inspection by any selling holder of Registrable
Securities, any underwriter participating in any disposition pursuant to such
Registration Statement and any attorney, accountant or other agent retained by
any such holder or underwriter, all financial and other records, pertinent
corporate documents and properties of the Company, and cause the Company’s
officers, directors and employees to supply all information reasonably requested
by any such Inspector in connection with such Registration Statement;

(i) provide a transfer agent and registrar (which may be the same entity) for
all such Registrable Securities and provide a CUSIP number for all such
Registrable Securities, in each case not later than the effective date of such
Registration;

(j) cause such Registrable Securities to be listed on each securities exchange
or automated quotation system on which the Common Stock is then listed;

(k) in connection with an underwritten offering, enter into such customary
agreements (including underwriting and lock-up agreements in customary form) and
take all such other customary actions as the holders of such Registrable
Securities or the managing underwriter of such offering reasonably request in
order to expedite or facilitate the disposition of such Registrable Securities;

(l) notify the holders of Registrable Securities promptly of any request by the
SEC for the amending or supplementing of such Registration Statement or
Prospectus or for additional information;

(m) advise the holders of Registrable Securities, promptly after it shall
receive notice or obtain knowledge thereof, of the issuance of any stop order by
the SEC suspending the effectiveness of such Registration Statement or the
initiation or threatening of any proceeding for such purpose and promptly use
its reasonable efforts to prevent the issuance of any stop order or to obtain
its withdrawal at the earliest possible moment if such stop order should be
issued; and

(n) otherwise, in good faith, cooperate reasonably with, and take such customary
actions as may reasonably be requested by the holders, in connection with such
Registration.

5. Expenses. All expenses (other than Selling Expenses) incurred by the Company
in complying with its obligations pursuant to this Agreement and in connection
with the Registration and disposition of Registrable Securities shall be paid by
the Company, including, without limitation, all (a) Registration and filing fees
(including, without limitation, any fees

 

8



--------------------------------------------------------------------------------

relating to filings required to be made with, or the listing of any Registrable
Securities on, any securities exchange or over-the-counter trading market on
which the Registrable Securities are listed or quoted); (b) underwriting
expenses (other than fees, commissions or discounts); (c) expenses of any audits
incident to or required by any such Registration; (d) fees and expenses of
complying with securities and “blue sky” laws (including, without limitation,
fees and disbursements of counsel for the Company in connection with “blue sky”
qualifications or exemptions of the Registrable Securities); (e) printing
expenses; (f) messenger, telephone and delivery expenses; (g) fees and expenses
of the Company’s counsel and accountants; (h) Financial Industry Regulatory
Authority, Inc. filing fees (if any); and (i) reasonable fees and expenses of
one counsel for the holders of Registrable Securities participating in such
Registration as a group (selected by, in the case of a Registration under
Section 2, the holders of a majority of the Registrable Securities initially
requesting such Registration, and, in the case of all other Registrations
hereunder, the holders of a majority of the Registrable Securities included in
the Registration). In addition, the Company shall be responsible for all of its
internal expenses incurred in connection with the consummation of the
transactions contemplated by this Agreement (including, without limitation, all
salaries and expenses of its officers and employees performing legal or
accounting duties) and the expense of any annual audits. All Selling Expenses
relating to the offer and sale of Registrable Securities registered under the
Securities Act pursuant to this Agreement shall be borne and paid by the holders
of such Registrable Securities, in proportion to the number of Registrable
Securities included in such Registration for each such holder.

6. Indemnification.

(a) the Company shall indemnify and hold harmless, to the fullest extent
permitted by applicable Law, each selling holder of Registrable Securities, such
holder’s officers, directors, managers, members, partners, stockholders and
Affiliates, each underwriter, broker or any other Person acting on behalf of
such holder of Registrable Securities and each other “controlling person”
(within the meaning of Section 15 of the Securities Act and Section 20 of the
Exchange Act) (a “Controlling Person”), if any, who controls any of the
foregoing Persons, against all Losses to which any of the foregoing Persons may
become subject under the Securities Act or otherwise, insofar as such Losses
arise out of or are based upon any untrue or alleged untrue statement of a
material fact contained in any Registration Statement, Prospectus, preliminary
Prospectus, free writing prospectus (as defined in Rule 405 under the Securities
Act or any successor rule thereto) or any amendment thereof or supplement
thereto or any omission or alleged omission of a material fact required to be
stated therein or necessary to make the statements therein (in the case of a
Prospectus, preliminary Prospectus or free writing prospectus, in light of the
circumstances under which they were made) not misleading; and shall reimburse
such Persons for any legal or other expenses reasonably incurred by any of them
in connection with investigating or defending any such Loss; provided, however,
that the indemnity agreement contained in this Section 6(a) shall not apply to
amounts paid in settlement of any claim or proceeding if such settlement is
effected without the consent of the Company, which consent shall not be
unreasonably withheld, delayed or conditioned, nor shall the Company be liable
for any Losses to the extent that they arise out of or are based upon actions or
omissions made in reliance upon and in conformity with written information
furnished by or on behalf of any such

 

9



--------------------------------------------------------------------------------

holder of Registrable Securities expressly for use in connection with such
Registration or by any such holder’s failure to deliver a copy of the
Registration Statement, Prospectus, preliminary Prospectus, free writing
prospectus (as defined in Rule 405 under the Securities Act or any successor
rule thereto) or any amendments or supplements thereto (if the same was required
by applicable Law to be so delivered) after the Company has furnished such
holder with a sufficient number of copies of the same prior to any written
confirmation of the sale of Registrable Securities.

(b) In connection with any Registration in which a holder of Registrable
Securities is participating, each such holder shall furnish to the Company in
writing such information as the Company reasonably requests for use in
connection with any such Registration Statement or Prospectus and, to the extent
permitted by applicable Law, shall indemnify and hold harmless, the Company,
each director of the Company, each officer of the Company who shall sign such
Registration Statement, each underwriter, broker or other Person acting on
behalf of the holders of Registrable Securities and each Controlling Person who
controls any of the foregoing Persons against any Losses resulting from any
untrue or alleged untrue statement of material fact contained in the
Registration Statement, Prospectus, preliminary Prospectus, free writing
prospectus (as defined in Rule 405 under the Securities Act or any successor
rule thereto) or any amendment thereof or supplement thereto or any omission or
alleged omission of a material fact required to be stated therein or necessary
to make the statements therein (in the case of a Prospectus, preliminary
Prospectus or free writing prospectus, in light of the circumstances under which
they were made) not misleading, but only to the extent that such untrue
statement or omission is contained in any information so furnished in writing by
such holder; provided, that the obligation to indemnify shall be several, not
joint and several, among the holders of Registrable Securities, and the
liability of each such holder of Registrable Securities shall be in proportion
to and limited to the net proceeds (after underwriting fees, commissions or
discounts) actually received by such holder from the sale of Registrable
Securities pursuant to such Registration Statement.

(c) Any Person entitled to indemnification herein shall (i) give prompt written
notice to the indemnifying party of any claim with respect to which it seeks
indemnification (provided that the failure to give prompt notice shall not
impair any Person’s right to indemnification hereunder to the extent such
failure has not materially prejudiced the indemnifying party) and (ii) unless in
such indemnified party’s reasonable judgment a conflict of interest between such
indemnified and indemnifying parties may exist with respect to such claim,
permit such indemnifying party to assume the defense of such claim with counsel
reasonably satisfactory to the indemnified party. If such defense is assumed,
the indemnifying party shall not be subject to any liability for any settlement
made by the indemnified party without its consent (but such consent shall not be
unreasonably withheld, subject to the last sentence of this Section 5.1(c)). An
indemnifying party who is not entitled to, or elects not to, assume the defense
of a claim shall not be obligated to pay the fees and expenses of more than one
counsel for all parties indemnified by such indemnifying party with respect to
such claim, unless in the reasonable judgment of any indemnified party a
conflict of interest may exist between such indemnified party and any other of
such indemnified parties with respect to such claim. Notwithstanding anything to
the contrary contained herein, no indemnifying party shall, without

 

10



--------------------------------------------------------------------------------

the consent of the indemnified party, consent to the entry of any judgment or
enter into any settlement (w) that is not settled in all respects by the payment
of money (and such money is so paid by the indemnifying party pursuant to the
terms of such settlement), (x) that does not include as an unconditional term
thereof the giving by the claimant or plaintiff to such indemnified party of a
release from all liability in respect to such claim or litigation, (y) imposes
an injunction on any indemnified party, or (z) includes the finding of any
criminal violation by any indemnified party.

(d) If the indemnification provided for hereunder is held by a court of
competent jurisdiction to be unavailable to an indemnified party with respect to
any Loss referred to herein, then the indemnifying party, in lieu of
indemnifying such indemnified party hereunder, shall contribute to the amounts
paid or payable by such indemnified party as a result of such Loss in such
proportion as is appropriate to reflect the relative fault of the indemnifying
party on the one hand and of the indemnified party on the other in connection
with the statements or omissions which resulted in such Loss as well as any
other relevant equitable considerations; provided, that the maximum amount of
liability in respect of such contribution shall be limited, in the case of each
holder of Registrable Securities, to an amount equal to the net proceeds (after
underwriting fees, commissions or discounts) actually received by such seller
from the sale of Registrable Securities effected pursuant to such Registration.
The relative fault of the indemnifying party and of the indemnified party shall
be determined by reference to, among other things, whether the untrue or alleged
untrue statement of a material fact or the omission or alleged omission to state
a material fact relates to information supplied by the indemnifying party or by
the indemnified party, whether the violation of the Securities Act or any other
similar federal or state securities laws or rule or regulation promulgated
thereunder applicable to the Company and relating to action or inaction required
of the Company in connection with any applicable Registration, qualification or
compliance was perpetrated by the indemnifying party or the indemnified party
and the parties’ relative intent, knowledge, access to information and
opportunity to correct or prevent such statement or omission. The parties agree
that it would not be just and equitable if contribution pursuant hereto were
determined by pro rata allocation or by any other method or allocation which
does not take account of the equitable considerations referred to herein. No
Person guilty or liable of fraudulent misrepresentation within the meaning of
Section 11(f) of the Securities Act shall be entitled to contribution from any
Person who was not guilty of such fraudulent misrepresentation.

7. Participation in Underwritten Registrations. No Person may participate in any
Registration hereunder which is underwritten unless such Person (a) agrees to
sell such Person’s securities on the basis provided in any underwriting
arrangements approved by the Person or Persons entitled hereunder to approve
such arrangements and (b) completes and executes all questionnaires, powers of
attorney, indemnities, underwriting agreements and other documents required
under the terms of such underwriting arrangements.

 

11



--------------------------------------------------------------------------------

8. Rule 144 Compliance. With a view to making available to the holders of
Registrable Securities the benefits of Rule 144 and any other rule or regulation
of the SEC that may at any time permit a holder to sell securities of the
Company to the public without Registration, the Company shall:

(a) make and keep public information available, as those terms are understood
and defined in Rule 144, at all times after the APP Effective Time;

(b) use reasonable efforts to file with the SEC in a timely manner all reports
and other documents required of the Company under the Securities Act and the
Exchange Act, at any time after the APP Effective Time; and

(c) furnish to any holder so long as the holder owns Registrable Securities,
promptly upon request, a written statement by the Company as to its compliance
with the reporting requirements of Rule 144 and of the Securities Act and the
Exchange Act, a copy of the most recent annual or quarterly report of the
Company, and such other reports and documents so filed or furnished by the
Company as such holder may reasonably request in connection with the sale of
Registrable Securities without Registration.

9. Termination. The right of any Stockholder to request Registration or
inclusion of Registrable Securities in any Registration pursuant to Section 2 or
Section 3 shall terminate upon the first to occur of (a) the date such
Stockholder no longer holds any Registrable Securities and (b) the fifth
anniversary of the date of this Agreement.

10. Miscellaneous.

(a) Specific Performance. Each party hereto acknowledges that it will be
impossible to measure in money the damage to the other party if a party hereto
fails to comply with any of the obligations imposed by this Agreement, that
every such obligation is material and that, in the event of any such failure,
the other party will not have an adequate remedy at law or damages. Accordingly,
each party hereto agrees that injunctive relief or other equitable remedy, in
addition to remedies at law or damages, is the appropriate remedy for any such
failure and will not oppose the seeking of such relief on the basis that the
other party has an adequate remedy at law. Each party hereto agrees that it will
not seek, and agrees to waive any requirement for, the securing or posting of a
bond in connection with the other party’s seeking or obtaining such equitable
relief.

(b) Entire Agreement. This Agreement supersedes all prior agreements, written or
oral, between the parties hereto with respect to the subject matter hereof and
contains the entire agreement between the parties with respect to the subject
matter hereof.

(c) Amendments and Modifications. Upon the written consent of the Company and
the holders of a majority of the Registrable Securities at the time in question,
compliance with any of the provisions, covenants and conditions set forth in
this Agreement may be waived, or any of such provisions, covenants or conditions
may be amended or modified; provided, however, that notwithstanding the
foregoing, any amendment hereto or waiver hereof

 

12



--------------------------------------------------------------------------------

that adversely affects one holder, solely in its capacity as a holder of the
shares of capital stock of the Company, in a manner that is materially different
from the other holders (in such capacity) shall require the consent of the
holder so affected. No course of dealing between any holder or the Company and
any other party hereto or any failure or delay on the part of a holder or the
Company in exercising any rights or remedies under this Agreement shall operate
as a waiver of any rights or remedies of any holder or the Company. No single or
partial exercise of any rights or remedies under this Agreement by a party shall
operate as a waiver or preclude the exercise of any other rights or remedies
hereunder or thereunder by such party.

(d) Notices. All notices, requests, claims, demands, waivers and other
communications under this Agreement shall be in writing and shall be deemed to
have been given (i) when delivered by hand (with written confirmation of
receipt); (ii) when received by the addressee if sent by a nationally recognized
overnight courier (receipt requested); (iii) on the date sent by facsimile or
e-mail of a PDF document (with confirmation of transmission) if sent during
normal business hours of the recipient, and on the next Business Day if sent
after normal business hours of the recipient or (iv) on the third day after the
date mailed, by certified or registered mail, return receipt requested, postage
prepaid. Such communications must be sent to the respective parties at the
following addresses (or at such other address for a party as shall be specified
in notice given in accordance with this Section 10(d)):

 

If to the Company:   

The Female Health Company

150 North Michigan Avenue, Suite 1580

Chicago, IL 60601

Attention: Chief Executive Officer

Email: OBAOL@femalehealthcompany.com

Facsimile: 312-595-9122

With a copy to (which shall not constitute note):   

Reinhart Boerner Van Deuren s.c.

1000 North Water Street, Suite 1700

Milwaukee, WI 53202

Attention: James M. Bedore, Esq.

Email: jbedore@reinhartlaw.com

Facsimile: (414) 298-8097

If to Stockholder:    To the address set forth on the signature page hereto.

(e) GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE, REGARDLESS OF THE LAWS THAT
MIGHT OTHERWISE GOVERN UNDER ANY APPLICABLE PRINCIPLES OF CONFLICTS OF LAWS
THEREOF.

 

13



--------------------------------------------------------------------------------

(f) Jurisdiction; Consent to Service of Process. Each party hereto hereby
irrevocably and unconditionally submits, for itself and its property, to the
exclusive jurisdiction of the Court of Chancery or other courts of the State of
Delaware (a “Delaware Court”) and any appellate court from any such court, in
any suit, action or proceeding arising out of or relating to this Agreement, or
for recognition or enforcement of any judgment resulting from any suit, action
or proceeding, and each party hereby irrevocably and unconditionally agrees that
all claims in respect of any such suit, action or proceeding may be heard and
determined in a Delaware Court. No party may move to (i) transfer any such suit,
action or proceeding from a Delaware Court to another jurisdiction,
(ii) consolidate any such suit, action or proceeding brought in a Delaware Court
with a suit, action or proceeding in another jurisdiction or (iii) dismiss any
such suit, action or proceeding brought in a Delaware Court for the purpose of
bringing the same in another jurisdiction. Each party hereby irrevocably and
unconditionally waives, to the fullest extent it may legally and effectively do
so, (x) any objection which it may now or hereafter have to the laying of venue
of any suit, action or proceeding arising out of or relating to this Agreement
in a Delaware Court, (y) the defense of an inconvenient forum to the maintenance
of such suit, action or proceeding in any such court and (z) the right to
object, with respect to such suit, action or proceeding, that such court does
not have jurisdiction over such party. Each party irrevocably consents to
service of process in any manner permitted by applicable Law.

(g) WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES ANY AND
ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATED TO
THIS AGREEMENT.

(h) Severability. If any term or other provision of this Agreement is invalid,
illegal or incapable of being enforced by any rule of law or public policy, all
other conditions and provisions of this Agreement shall nevertheless remain in
full force and effect so long as either the economic or legal substance of the
transactions contemplated hereby is not affected in any manner materially
adverse to any party or such party waives its rights under this Section 10(h)
with respect thereto. Upon a determination that any term or other provision is
invalid, illegal or incapable of being enforced, the parties hereto shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the parties as closely as possible to the fullest extent permitted by
applicable Law in an acceptable manner to the end that the transactions
contemplated hereby are fulfilled to the extent possible.

(i) Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed to be an original, but all of which together shall be deemed to
be one and the same agreement. A signed copy of this Agreement delivered by
facsimile, e-mail or other means of electronic transmission shall be deemed to
have the same legal effect as delivery of an original signed copy of this
Agreement.

(j) Further Deliveries. Each party hereto shall execute and deliver such
additional documents and take all such other actions as may reasonably be
required to effect the transactions contemplated by this Agreement.

 

14



--------------------------------------------------------------------------------

(k) Headings. All Section headings herein are for convenience of reference only
and are not part of this Agreement, and no construction or reference shall be
derived therefrom.

(l) Assignment. This Agreement and the rights, duties and obligations of the
Company hereunder may not be assigned or delegated by the Company in whole or in
part, provided that the rights, duties and obligations of FHC Wisconsin may be
assigned and delegated to a successor pursuant to any merger or similar
transaction that results in the reincorporation of FHC Wisconsin in Delaware or
any other jurisdiction. The rights of the holders of Registrable Securities
hereunder, including the right to have the Company register Registrable
Securities pursuant to this Agreement, may be assigned by each Holder to
transferees or assignees of all or any portion of the Registrable Securities,
but only if (i) such holder agrees in writing with the transferee or assignee to
assign such rights and related obligations under this Agreement, and for the
transferee or assignee to assume such obligations, and a copy of such agreement
is furnished to the Company within a reasonable time after such assignment,
(ii) the Company is, within a reasonable time after such transfer or assignment,
furnished with written notice of the name and address of such transferee or
assignee and the securities with respect to which such registration rights are
being transferred or assigned, (iii) at or before the time the Company received
the written notice contemplated by clause (ii) of this sentence, the transferee
or assignee agrees in writing with the Company to be bound by all of the
provisions contained herein that apply to the “Stockholders” and (iv) the
transferee is an “accredited investor,” as that term is defined in Rule 501 of
Regulation D. This Agreement shall not confer any rights or benefits on any
persons that are not parties hereto.

[SIGNATURE PAGE FOLLOWS]

 

15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Registration Rights
Agreement on the date first written above.

 

STOCKHOLDERS: Entity:

 

(Print Name of Entity) By:  

 

  Name:   Title:

Date:                      Individual:

 

Print Name

 

Signature Date:                      Notice Address:

 

 

 

Attention:  

 

Email:  

 

Facsimile:  

 

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

COMPANY: THE FEMALE HEALTH COMPANY By:  

/s/ O.B. Parrish

  Name:   O.B. Parrish   Title:   Chief Executive Officer

 

[Signature Page to Registration Rights Agreement]